DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-3, 6-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dvorkis (5,369,262).
As to claim 1: Dvorkis teaches a scanning device comprising:
a rear housing section comprising a trigger for activating the scanning device, wherein the trigger is disposed on an end of the rear housing section (figure 9, 91);

a lower housing section coupled to the grip housing section, wherein an end of the tower housing section opposite from the end of the rear housing section comprises an optical scanner (93).
As to claim 2: Dvorkis teaches that the rear housing section, grip housing section, and lower housing section are cylindrical (figure 9).
As to claims 3 and 12: Dvorkis teaches that the rear housing section, grip housing section, and lower housing section are threaded to each other (figure 2a, figure 2b).
As to claim 6: Dvorkis teaches that wherein when the trigger is to be depressed, the optical scanner is activated for capturing a barcode pattern (column 1, lines 26-42).
As to claim 7: Dvorkis teaches wherein when a thumb on a band of a user is used to depress the trigger, remaining fingers of the hand is to be wrapped around the grip housing section, in a concentric fashion around the scanning device (as seen in figures 8, 9, it is a cylindrical pen-like stylus).
As to claim 8: Dvorkis teaches wherein the remaining fingers are in a plane parallel to the optical scanner (as seen in figures 8, 9, it is a cylindrical pen-like stylus).
As to claim 9: Dvorkis teaches a scanning device comprising;


a grip housing section coupled to the rear housing section, wherein a perimeter of the grip housing section comprises ergonomic features (section about 90, where the element is curved to the grip of a hand);
a tower housing section coupled to the grip housing section, wherein an end of the tower housing section opposite from the end of the rear housing section comprises an optical scanner to capture a barcode pattern (figure 9, “head” section; column 1, lines 26-42); 
a circuit board disposed within the scanning device (48); 
a first conductive surface coupled to the circuit board;
a second conductive surface located proximate to the first conductive surface, wherein the circuit board is to activate the optical scanner when the second conductive surface is to contact the first conductive surface (described is a “switch”, which is expressed as 81, 91, 403, column 11, 25-38); 
and a processor to read the captured barcode pattern (column 11, lines 39-50).
As to claim 10: Dvorkis teaches that wherein the circuit board is to deactivate the optical scanner when the second conductive surface is to break contact with the first conductive surface (described is a “switch”, which is expressed as 81, 91, 403, column 11, 25-38).
As to claim 11: Dvorkis teaches wherein depression and release of the trigger is to cause the second conductive surface to make contact and break contact with the first 
As to claim 15: Dvorkis teaches that the processor is activated in response to activation of the optical scanner (column 11, lines 18-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dvorkis (5,369,262) as applied to claims 1 and 9, and further in view of Hicks (10,453,047).  The teachings of Dvorkis are discussed above.
As to claim 5: Dvorkis teaches the limitations of claim 1.
Dvorkis is silent as to that the ergonomic features comprise rubber fins along the perimeter of the grip housing section.
Hicks teaches rubber pistol grip trigger ergonomics (column 16, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dvorkis with the teachings of Hicks so that scanner is “easy to use” (Hicks, column 16, first paragraph), thereby improving the usability for a human operator.

Allowable Subject Matter
Claims 4, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 4, specifically that threading the rear housing section further onto the grip housing section is to activate the optical scanner without use of the trigger, in view of all other limitations present in the claims.
Swift (5,763,865) teaches a bar code scanner with a trigger and separate portions for the scanner and the trigger, including affixing components in a snug manner.  Swift is silent as to a threading, and the device only operates through the trigger.
Hicks (10,453,047) teaches a bar code scanner with a grip bearing rubber including a trigger, a separate section with a scanning component, including affixing components in a snug manner.  Hicks is silent as to a threading, and the device only operates through the trigger.
Feng (8,027,096) teaches a scanner with a trigger including a focus module wherein the module is screwed into the other sections of the scanner with a threaded mating surface.  This, however, is not used to selectively operate the device, merely act as a washer element for a fluid bearing lens.

Claim 13 is objected to for the same reasons as discussed above.  Claim 14 depends upon claim 13, and is therefore also objected to.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876